                    USDCSONY            U ~- Department of Justice
                    POCUMF~T
                    ELECTRONICALLY FfLE    ited States Attorney
                                            thern District ofNew York
                    DOC#:



                                                      December 5, 2019


Hon. Alvin K. Hellerstein
United States District Judge
                                                                      ;                             ~
                                                                                b\v-1~.
Southern District of New York
500 Pearl Street
New York, New York 10011

                                                                                                    r\ ~'
   Re:     United States v. Chealiqu'! Curry, 19 Cr. 712 (AKH)


Dear Judge Hellerstein:                                              y                   \i
                                                                                              l\y




    In lieu of a conference, the parties respectfully request that the Court order a briefing schedule
for a motion to be filed by the defense. The parties propose the following due dates:

           Motion:         December 19, 2019

           Opposition:     January 9, 2020

           Reply:          January 16, 2020

    The Government also respectfully requests the exclusion of time under the Speedy Trial Act
until the next conference scheduled in the case. The exclusion of time will permit the defendant
to file a motion, the Government to respond, and the Court to consider and decide the motion.
Defense counsel has informed the Government that he consents to the exclusion of time.

                                               Very truly yours,

                                               GEOFFREY S. BERMAN
                                               United States Attorney



                                           by:4L~
                                               Andrew A. Rohrbach
                                               Assistant United States Attorney
                                               (212) 637-2345
